Exhibit 10.3

 

SUBSIDIARY GUARANTY

 

This SUBSIDIARY GUARANTY is entered into as of March 1, 2005 by the undersigned
(each a “Guarantor”, and together with any future Subsidiaries executing this
Guaranty, being collectively referred to herein as the “Guarantors”) in favor of
and for the benefit of DEUTSCHE BANK TRUST COMPANY AMERICAS, as agent for and
representative of (in such capacity herein called “Guarantied Party”) the
financial institutions (“Lenders”) party to the Credit Agreement referred to
below and any Swap Counterparties (as hereinafter defined).

 

RECITALS.

 

A.                                   Hexcel Corporation, a Delaware corporation
(“Company”), has entered into that certain Credit Agreement dated as of March 1,
2005 with Lenders and Guarantied Party, as Administrative Agent for Lenders
(said Credit Agreement, as it may hereafter be amended, restated, supplemented
or otherwise modified from time to time, being the “Credit Agreement”;
capitalized terms defined therein and not otherwise defined herein being used
herein as therein defined).

 

B.                                     Company may from time to time enter, or
may from time to time have entered, into one or more Interest Rate Agreements or
Currency Agreements (collectively, the “Lender Swap Agreements”) with one or
more Persons that are Lenders or Affiliates of Lenders at the time such Lender
Swap Agreements are entered into (in such capacity, collectively, “Swap
Counterparties”) in accordance with the terms of the Credit Agreement, and it is
desired that the payment obligations of Company under the Lender Swap
Agreements, including without limitation the obligation of Company to make
payments thereunder in the event of early termination thereof, together with all
obligations of Company under the Credit Agreement and the other Loan Documents,
be guarantied hereunder.

 

C.                                     Guarantied Party, Lenders and each Swap
Counterparty for which Guarantied Party has received the notice required by
Section 18 hereof are sometimes referred to herein as “Beneficiaries”.

 

D.                                    The Guarantied Obligations (as hereinafter
defined) are being incurred for and will inure to the benefit of Guarantors
(which benefits are hereby acknowledged).

 

E.                                      It is a condition precedent to the
making of the initial Loans under the Credit Agreement that Company’s
obligations thereunder be guarantied by Guarantors.

 

F.                                      Guarantors are willing irrevocably and
unconditionally to guaranty such obligations of Company.

 

NOW, THEREFORE, based upon the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
in order to induce Lenders and Guarantied Party to enter into the Credit
Agreement and to make Loans and other extensions of credit thereunder and to
induce Swap Counterparties to enter into the Lender Swap Agreements, Guarantors
hereby agree as follows:

 

1

--------------------------------------------------------------------------------


 

1.                                     
Guaranty.                                          (a) Guarantors jointly and
severally irrevocably and unconditionally guaranty, as primary obligors and not
merely as sureties, the due and punctual payment in full of all Guarantied
Obligations (as hereinafter defined) when the same shall become due, whether at
stated maturity, by acceleration, demand or otherwise (including amounts that
would become due but for the operation of the automatic stay under
Section 362(a) of the Bankruptcy Code).  The term “Guarantied Obligations” means
any and all Obligations of Company and all payment obligations of Company under
Lender Swap Agreements, now or hereafter made, incurred or created, whether
absolute or contingent, liquidated or unliquidated, whether due or not due, and
however arising under or in connection with the Credit Agreement, the Lender
Swap Agreements, this Guaranty and the other Loan Documents, including those
arising under successive borrowing transactions under the Credit Agreement which
shall either continue such obligations of Company or from time to time renew
them after they have been satisfied.

 

Each Guarantor acknowledges that a portion of the Loans may be advanced to it,
that Letters of Credit may be issued for the benefit of its business and that
the Guarantied Obligations are being incurred for and will inure to its benefit.

 

Any interest on any portion of the Guarantied Obligations that accrues after the
commencement of any proceeding, voluntary or involuntary, involving the
bankruptcy, insolvency, receivership, reorganization, liquidation or arrangement
of Company (or, if interest on any portion of the Guarantied Obligations ceases
to accrue by operation of law by reason of the commencement of said proceeding,
such interest as would have accrued on such portion of the Guarantied
Obligations if said proceeding had not been commenced) shall be included in the
Guarantied Obligations because it is the intention of each Guarantor and
Guarantied Party that the Guarantied Obligations should be determined without
regard to any rule of law or order that may relieve Company of any portion of
such Guarantied Obligations.

 

In the event that all or any portion of the Guarantied Obligations is paid by
Company, the obligations of each Guarantor hereunder shall continue and remain
in full force and effect or be reinstated, as the case may be, in the event that
all or any part of such payment(s) is rescinded or recovered directly or
indirectly from Guarantied Party or any other Beneficiary as a preference,
fraudulent transfer or otherwise, and any such payments that are so rescinded or
recovered shall constitute Guarantied Obligations.

 

Subject to the other provisions of this Section 1, upon the failure of Company
to pay any of the Guarantied Obligations when and as the same shall become due,
each Guarantor will upon demand pay, or cause to be paid, in cash, to Guarantied
Party for the ratable benefit of Beneficiaries, an amount equal to such amounts
that have become due.

 

(b)                                 Anything contained in this Guaranty to the
contrary notwithstanding, the obligations of each Guarantor under this Guaranty
and the other Loan Documents shall be limited to a maximum aggregate amount
equal to the largest amount that would not render its obligations hereunder
subject to avoidance as a fraudulent transfer or conveyance under Section 548 of
Title 11 of the United States Code or any applicable provisions of comparable
state law (collectively, the “Fraudulent Transfer Laws”), in each case after
giving effect to all other liabilities of such Guarantor, contingent or
otherwise, that are relevant under the Fraudulent

 

2

--------------------------------------------------------------------------------


 

Transfer Laws (specifically excluding, however, any liabilities of such
Guarantor (x) in respect of intercompany indebtedness to Company or other
affiliates of Company to the extent that such indebtedness would be discharged
in an amount equal to the amount paid by such Guarantor hereunder and (y) under
any guaranty of Subordinated Indebtedness which guaranty contains a limitation
as to maximum amount similar to that set forth in this Section 1(b), pursuant to
which the liability of such Guarantor hereunder is included in the liabilities
taken into account in determining such maximum amount) and after giving effect
as assets to the value (as determined under the applicable provisions of the
Fraudulent Transfer Laws) of any rights to subrogation, reimbursement,
indemnification or contribution of such Guarantor pursuant to applicable law or
pursuant to the terms of any agreement.

 

(c)                                  Each Guarantor under this Guaranty desires
to allocate among themselves (collectively, the “Contributing Guarantors”), in a
fair and equitable manner, their obligations arising under this Guaranty. 
Accordingly, in the event any payment or distribution is made on any date by a
Guarantor under this Guaranty, each such Guarantor or such other guarantor shall
be entitled to a contribution from each of the other Contributing Guarantors in
the maximum amount permitted by law so as to maximize the aggregate amount of
the Guarantied Obligations paid to Beneficiaries.

 

2.                                      Guaranty Absolute; Continuing Guaranty. 
The obligations of each Guarantor hereunder are irrevocable, absolute,
independent and unconditional and shall not be affected by any circumstance
which constitutes a legal or equitable discharge of a guarantor or surety other
than payment in full of the Guarantied Obligations.  In furtherance of the
foregoing and without limiting the generality thereof, each Guarantor agrees
that:  (a) this Guaranty is a guaranty of payment when due and not of
collectibility; (b) Guarantied Party may enforce this Guaranty upon the
occurrence and during the continuance of an Event of Default under the Credit
Agreement or the occurrence of an early termination date or similar termination
event under any Lender Swap Agreements notwithstanding the existence of any
dispute between Company and any Beneficiary with respect to the existence of
such event; (c) the obligations of each Guarantor hereunder are independent of
the obligations of Company under the Loan Documents or the Lender Swap
Agreements and the obligations of any other guarantor of obligations of Company
and a separate action or actions may be brought and prosecuted against each
Guarantor whether or not any action is brought against Company or any of such
other guarantors and whether or not Company is joined in any such action or
actions; and (d) a payment of a portion, but not all, of the Guarantied
Obligations by one or more Guarantors shall in no way limit, affect, modify or
abridge the liability of such or any other Guarantor for any portion of the
Guarantied Obligations that has not been paid.  This Guaranty is a continuing
guaranty and shall be binding upon each Guarantor and its successors and
assigns, and each Guarantor irrevocably waives any right to revoke this Guaranty
as to future transactions giving rise to any Guarantied Obligations.

 

3.                                      Actions by Beneficiaries.  Any
Beneficiary may from time to time, without notice or demand and without
affecting the validity or enforceability of this Guaranty or giving rise to any
limitation, impairment or discharge of any Guarantor’s liability hereunder,
(a) renew, extend, accelerate or otherwise change the time, place, manner or
terms of payment of the Guarantied Obligations, (b) settle, compromise, release
or discharge, or accept or refuse any offer of performance with respect to, or
substitutions for, the Guarantied Obligations or any

 

3

--------------------------------------------------------------------------------


 

agreement relating thereto and/or subordinate the payment of the same to the
payment of any other obligations, (c) request and accept other guaranties of the
Guarantied Obligations and take and hold security for the payment of this
Guaranty or the Guarantied Obligations, (d) release, exchange, compromise,
subordinate or modify, with or without consideration, any security for payment
of the Guarantied Obligations, any other guaranties of the Guarantied
Obligations, or any other obligation of any Person with respect to the
Guarantied Obligations, (e) enforce and apply any security now or hereafter held
by or for the benefit of any Beneficiary in respect of this Guaranty or the
Guarantied Obligations and direct the order or manner of sale thereof, or
exercise any other right or remedy that Guarantied Party or the other
Beneficiaries, or any of them, may have against any such security, as Guarantied
Party in its discretion may determine consistent with the Credit Agreement, the
Lender Swap Agreements and any applicable security agreement, including
foreclosure on any such security pursuant to one or more judicial or nonjudicial
sales, whether or not every aspect of any such sale is commercially reasonable,
and (f) exercise any other rights available to Guarantied Party or the other
Beneficiaries, or any of them, under the Loan Documents or the Lender Swap
Agreements.

 

4.                                      No Discharge.  This Guaranty and the
obligations of Guarantors hereunder shall be valid and enforceable and shall not
be subject to any limitation, impairment or discharge for any reason (other than
payment in full of the Guarantied Obligations), including without limitation the
occurrence of any of the following, whether or not any Guarantor shall have had
notice or knowledge of any of them:  (a) any failure to assert or enforce or
agreement not to assert or enforce, or the stay or enjoining, by order of court,
by operation of law or otherwise, of the exercise or enforcement of, any claim
or demand or any right, power or remedy with respect to the Guarantied
Obligations or any agreement relating thereto, or with respect to any other
guaranty of or security for the payment of the Guarantied Obligations, (b) any
waiver or modification of, or any consent to departure from, any of the terms or
provisions of the Credit Agreement, any of the other Loan Documents, the Lender
Swap Agreements or any agreement or instrument executed pursuant thereto, or of
any other guaranty or security for the Guarantied Obligations, (c) the
Guarantied Obligations, or any agreement relating thereto, at any time being
found to be illegal, invalid or unenforceable in any respect, (d) the
application of payments received from any source to the payment of indebtedness
other than the Guarantied Obligations, even though Guarantied Party or the other
Beneficiaries, or any of them, might have elected to apply such payment to any
part or all of the Guarantied Obligations, (e) any failure to perfect or
continue perfection of a security interest in any collateral which secures any
of the Guarantied Obligations, (f) any defenses, set-offs or counterclaims which
Company may assert against Guarantied Party or any Beneficiary in respect of the
Guarantied Obligations, including but not limited to failure of consideration,
breach of warranty, payment, statute of frauds, statute of limitations, accord
and satisfaction and usury, and (g) any other act or thing or omission, or delay
to do any other act or thing, which may or might in any manner or to any extent
vary the risk of a Guarantor as an obligor in respect of the Guarantied
Obligations.

 

5.                                      Waivers.  Each Guarantor waives, for the
benefit of Beneficiaries:  (a) any right to require Guarantied Party or the
other Beneficiaries, as a condition of payment or performance by such Guarantor,
to (i) proceed against Company, any other guarantor of the Guarantied
Obligations or any other Person, (ii) proceed against or exhaust any security
held from Company, any other guarantor of the Guarantied Obligations or any
other Person, (iii) proceed against or have resort to any balance of any deposit
account or credit on the books

 

4

--------------------------------------------------------------------------------


 

of any Beneficiary in favor of Company or any other Person, or (iv) pursue any
other remedy in the power of any Beneficiary; (b) any defense arising by reason
of the incapacity, lack of authority or any disability or other defense of
Company including, without limitation, any defense based on or arising out of
the lack of validity or the unenforceability of the Guarantied Obligations or
any agreement or instrument relating thereto or by reason of the cessation of
the liability of Company from any cause other than payment in full of the
Guarantied Obligations; (c) any defense based upon any statute or rule of law
which provides that the obligation of a surety must be neither larger in amount
nor in other respects more burdensome than that of the principal; (d) any
defense based upon Guarantied Party’s or any other Beneficiary’s errors or
omissions in the administration of the Guarantied Obligations, except behavior
that amounts to bad faith; (e) (i) any principles or provisions of law,
statutory or otherwise, that are or might be in conflict with the terms of this
Guaranty and any legal or equitable discharge of such Guarantor’s obligations
hereunder, (ii) the benefit of any statute of limitations affecting such
Guarantor’s liability hereunder or the enforcement hereof, (iii) any rights to
set-offs, recoupments and counterclaims, and (iv) promptness, diligence and any
requirement that any Beneficiary protect, secure, perfect or insure any Lien or
any property subject thereto; (f) notices, demands, presentments, protests,
notices of protest, notices of dishonor and notices of any action or inaction,
including acceptance of this Guaranty, notices of default under the Credit
Agreement, notices of default or early termination under any Lender Swap
Agreement or any agreement or instrument related thereto, notices of any
renewal, extension or modification of the Guarantied Obligations or any
agreement related thereto, notices of any extension of credit to Company and
notices of any of the matters referred to in Sections 3 and 4 and any right to
consent to any thereof; and (g) to the fullest extent permitted by law, any
defenses or benefits that may be derived from or afforded by law which limit the
liability of or exonerate guarantors or sureties, or which may conflict with the
terms of this Guaranty.

 

6.                                      Guarantors’ Rights of Subrogation,
Contribution, Etc.; Subordination of Other Obligations.  Until the Guarantied
Obligations (other than Unasserted Obligations) shall have been paid in full and
the Commitments shall have terminated and all Letters of Credit shall have
expired or been cancelled, each Guarantor shall withhold exercise of (a) any
claim, right or remedy, direct or indirect, that such Guarantor now has or may
hereafter have against Company or any of its assets in connection with this
Guaranty or the performance by such Guarantor of its obligations hereunder, in
each case whether such claim, right or remedy arises in equity, under contract,
by statute, under common law or otherwise and including without limitation
(i) any right of subrogation, reimbursement or indemnification that such
Guarantor now has or may hereafter have against Company with respect to the
Guarantied Obligations, (ii) any right to enforce, or to participate in, any
claim, right or remedy that any Beneficiary now has or may hereafter have
against Company, and (iii) any benefit of, and any right to participate in, any
collateral or security now or hereafter held by any Beneficiary and (b) any
right of contribution with respect to the Guarantied Obligations that such
Guarantor now has or may hereafter have against any other guarantor of any of
the Guarantied Obligations.  Each Guarantor further agrees that, to the extent
the agreement to withhold the exercise of its rights of subrogation,
reimbursement, indemnification and contribution as set forth herein is found by
a court of competent jurisdiction to be void or voidable for any reason, any
such rights of subrogation, reimbursement or indemnification such Guarantor may
have against Company or against any collateral or security, and any rights of
contribution such Guarantor may have against any such other guarantor, shall be
junior and subordinate to any rights Guarantied Party or the

 

5

--------------------------------------------------------------------------------


 

other Beneficiaries may have against Company, to all right, title and interest
Guarantied Party or the other Beneficiaries may have in any such collateral or
security, and to any right Guarantied Party or the other Beneficiaries may have
against such other guarantor.

 

Any indebtedness of Company to a Guarantor collected or received by such
Guarantor after an Event of Default has occurred and is continuing, and any
amount paid to a Guarantor on account of any subrogation, reimbursement,
indemnification or contribution rights referred to in the preceding paragraph
when all Guarantied Obligations have not been paid in full, shall be held in
trust for Guarantied Party on behalf of Beneficiaries and shall forthwith be
paid over to Guarantied Party for the benefit of Beneficiaries to be credited
and applied against the Guarantied Obligations.

 

7.                                      Expenses.  Guarantors jointly and
severally agree to pay, or cause to be paid, on demand, and to save Guarantied
Party and the other Beneficiaries harmless against liability for, (i) any and
all costs and expenses (including reasonable fees, costs of settlement, and
disbursements of counsel) incurred or expended by Guarantied Party or any other
Beneficiary in connection with the enforcement of or preservation of any rights
under this Guaranty and (ii) any and all costs and expenses (including those
arising from rights of indemnification) required to be paid by Guarantors under
the provisions of any other Loan Document.

 

8.                                      Financial Condition of Company.  No
Beneficiary shall have any obligation, and each Guarantor waives any duty on the
part of any Beneficiary, to disclose or discuss with such Guarantor its
assessment, or such Guarantor’s assessment, of the financial condition of
Company or any matter or fact relating to the business, operations or condition
of Company.  Each Guarantor has adequate means to obtain information from
Company on a continuing basis concerning the financial condition of Company and
its ability to perform its obligations under the Loan Documents and the Lender
Swap Agreements, and each Guarantor assumes the responsibility for being and
keeping informed of the financial condition of Company and of all circumstances
bearing upon the risk of nonpayment of the Guarantied Obligations.

 

9.                                      Set Off.  Upon the occurrence and during
the continuation of an Event of Default, in addition to any other rights any
Beneficiary may have under applicable law, if any amount shall at any time be
due and owing by a Guarantor to any Beneficiary under this Guaranty, such
Beneficiary is authorized at any time or from time to time, without notice to
any Person other than Administrative Agent (any such notice being expressly
waived), to set off and to appropriate and to apply any and all deposits
(general or special, including but not limited to indebtedness evidenced by
certificates of deposit, whether matured or unmatured) and any other
indebtedness of such Beneficiary owing to a Guarantor or for the credit or the
account of such Guarantor against and on account of the Guarantied Obligations
and liabilities of such Guarantor to any Beneficiary under this Guaranty.

 

10.                               Amendments and Waivers.  No amendment,
modification, termination or waiver of any provision of this Guaranty, and no
consent to any departure by any Guarantor therefrom, shall in any event be
effective without the written concurrence of Guarantied Party and, in the case
of any such amendment or modification, Guarantors.  Any such waiver or

 

6

--------------------------------------------------------------------------------


 

consent shall be effective only in the specific instance and for the specific
purpose for which it was given.

 

11.                               Miscellaneous.  It is not necessary for
Beneficiaries to inquire into the capacity or powers of any Guarantor or Company
or the officers, directors or any agents acting or purporting to act on behalf
of any of them.

 

The rights, powers and remedies given to Beneficiaries by this Guaranty are
cumulative and shall be in addition to and independent of all rights, powers and
remedies given to Beneficiaries by virtue of any statute or rule of law or in
any of the Loan Documents or the Lender Swap Agreements or any agreement between
one or more Guarantors and one or more Beneficiaries or between Company and one
or more Beneficiaries.  Any forbearance or failure to exercise, and any delay by
any Beneficiary in exercising, any right, power or remedy hereunder shall not
impair any such right, power or remedy or be construed to be a waiver thereof,
nor shall it preclude the further exercise of any such right, power or remedy.

 

In case any provision in or obligation under this Guaranty shall be invalid,
illegal or unenforceable in any jurisdiction, the validity, legality and
enforceability of the remaining provisions or obligations, or of such provision
or obligation in any other jurisdiction, shall not in any way be affected or
impaired thereby.

 

THIS GUARANTY AND THE RIGHTS AND OBLIGATIONS OF GUARANTORS, GUARANTIED PARTY AND
THE OTHER BENEFICIARIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED
AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK,
WITHOUT REGARD TO CHOICE OF LAW RULES (OTHER THAN SECTION 5-1401 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK).

 

This Guaranty shall inure to the benefit of Beneficiaries and their respective
successors and permitted assigns under the Credit Agreement or Lender Swap
Agreement, as the case may be.

 

ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY GUARANTOR OR GUARANTIED PARTY
ARISING OUT OF OR RELATING TO THIS GUARANTY MAY BE BROUGHT IN ANY STATE OR
FEDERAL COURT OF COMPETENT JURISDICTION IN THE STATE OF NEW YORK, AND BY
EXECUTION AND DELIVERY OF THIS GUARANTY GUARANTIED PARTY AND EACH GUARANTOR
ACCEPTS FOR ITSELF AND IN CONNECTION WITH ITS PROPERTIES, GENERALLY AND
UNCONDITIONALLY, THE NONEXCLUSIVE JURISDICTION OF THE AFORESAID COURTS AND
WAIVES ANY DEFENSE OF FORUM NON CONVENIENS AND IRREVOCABLY AGREES TO BE BOUND BY
ANY JUDGMENT RENDERED THEREBY IN CONNECTION WITH THIS GUARANTY.  Guarantied
Party and each Guarantor agrees that service of all process in any such
proceeding in any such court may be made by registered or certified mail, return
receipt requested, to such party at its address set forth below its signature
hereto, such service being acknowledged by such party to be sufficient for
personal jurisdiction in any action against such party in any such court and to
be otherwise effective and binding

 

7

--------------------------------------------------------------------------------


 

service in every respect.  Nothing herein shall affect the right to serve
process in any other manner permitted by law or shall limit the right of any
party hereto or any Beneficiary to bring proceedings against such other party
hereto or any Beneficiary in the courts of any other jurisdiction.

 

EACH GUARANTOR AND, BY ITS ACCEPTANCE OF THE BENEFITS HEREOF, GUARANTIED PARTY
EACH AGREES TO WAIVE ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE
OF ACTION BASED UPON OR ARISING OUT OF THIS GUARANTY OR ANY DEALINGS BETWEEN
THEM RELATED HERETO.  THE SCOPE OF THIS WAIVER IS INTENDED TO BE
ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT
RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION, INCLUDING CONTRACT CLAIMS,
TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND STATUTORY
CLAIMS. EACH GUARANTOR AND, BY ITS ACCEPTANCE OF THE BENEFITS HEREOF, GUARANTIED
PARTY EACH (I) ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT FOR SUCH
GUARANTOR AND GUARANTIED PARTY TO ENTER INTO A BUSINESS RELATIONSHIP, THAT SUCH
GUARANTOR AND GUARANTIED PARTY HAVE ALREADY RELIED ON THIS WAIVER IN ENTERING
INTO THIS GUARANTY OR ACCEPTING THE BENEFITS THEREOF, AS THE CASE MAY BE, AND
THAT EACH WILL CONTINUE TO RELY ON THIS WAIVER IN THEIR RELATED FUTURE DEALINGS,
AND (II) FURTHER WARRANTS AND REPRESENTS THAT EACH HAS REVIEWED THIS WAIVER WITH
ITS LEGAL COUNSEL AND THAT EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL
RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL.  THIS WAIVER IS IRREVOCABLE,
MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A
MUTUAL WRITTEN WAIVER SPECIFICALLY REFERRING TO THIS PROVISION AND EXECUTED BY
GUARANTIED PARTY AND EACH GUARANTOR), AND THIS WAIVER SHALL APPLY TO ANY
SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS OF THIS GUARANTY. 
In the event of litigation, this Guaranty may be filed as a written consent to a
trial by the court.

 

12.                               Additional Guarantors.  The initial
Guarantor(s) hereunder shall be such of the Subsidiaries of Company as are
signatories hereto on the date hereof.  From time to time subsequent to the date
hereof, Subsidiaries of Company may become parties hereto, as additional
Guarantors (each an “Additional Guarantor”), by executing a counterpart of this
Guaranty.  A form of such a counterpart is attached as Exhibit A.  Upon delivery
of any such counterpart to Guarantied Party, notice of which is hereby waived by
Guarantors, each such Additional Guarantor shall be a Guarantor and shall be as
fully a party hereto as if such Additional Guarantor were an original signatory
hereof.  Each Guarantor expressly agrees that its obligations arising hereunder
shall not be affected or diminished by the addition or release of any other
Guarantor hereunder, nor by any election of the Guarantied Party not to cause
any Subsidiary of Company to become an Additional Guarantor hereunder.  This
Guaranty shall be fully effective as to any Guarantor that is or becomes a party
hereto regardless of whether any other Person becomes or fails to become or
ceases to be a Guarantor hereunder.

 

8

--------------------------------------------------------------------------------


 

13.                               Counterparts; Effectiveness.  This Guaranty
and any amendments, waivers, consents or supplements hereto or in connection
herewith may be executed in any number of counterparts and by the different
parties hereto in separate counterparts, each of which when so executed and
delivered, including by facsimile, shall be deemed to be an original for all
purposes; but all such counterparts together shall constitute but one and the
same instrument; signature pages may be detached from multiple separate
counterparts and attached to a single counterpart so that all signature pages
are physically attached to the same document.  This Guaranty shall become
effective upon the execution of a counterpart hereof by each of the parties
hereto and receipt by each Guarantor and the Guarantied Party of written or
telephonic notification of such execution and authorization of delivery thereof.

 

14.                               Guarantied Party as Agent.

 

(a)                                  Guarantied Party has been appointed to act
as Guarantied Party hereunder by Lenders.  Guarantied Party shall be obligated,
and shall have the right hereunder, to make demands, to give notices, to
exercise or refrain from exercising any rights, and to take or refrain from
taking any action, solely in accordance with this Guaranty and the Credit
Agreement; provided that Guarantied Party shall exercise, or refrain from
exercising, any remedies under or with respect to this Guaranty in accordance
with the instructions of (i) Requisite Lenders, or (ii) after payment in full of
all Obligations under the Credit Agreement and the other Loan Documents (other
than Unasserted Obligations), the cancellation or expiration of all Letters of
Credit and the termination of the Commitments, the holders of a majority of the
aggregate amount then due and payable (exclusive of expenses and similar
payments but including any early termination payments then due) under Lender
Swap Agreements (including Lender Swap Agreements that have been terminated)
(Requisite Lenders or, if applicable, such holders being referred to herein as
“Requisite Obligees”).

 

(b)                                 Guarantied Party shall at all times be the
same Person that is Administrative Agent under the Credit Agreement.  Written
notice of resignation by Administrative Agent pursuant to subsection 9.5 of the
Credit Agreement shall also constitute notice of resignation as Guarantied Party
under this Guaranty; and appointment of a successor Administrative Agent
pursuant to subsection 9.5 of the Credit Agreement shall also constitute
appointment of a successor Guarantied Party under this Guaranty.  Upon the
acceptance of any appointment as Administrative Agent under subsection 9.5 of
the Credit Agreement by a successor Administrative Agent, that successor
Administrative Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Guarantied Party under
this Guaranty, and the retiring Guarantied Party under this Guaranty shall
promptly (i) transfer to such successor Guarantied Party all sums held
hereunder, together with all records and other documents necessary or
appropriate in connection with the performance of the duties of the successor
Guarantied Party under this Guaranty, and (ii) take such other actions as may be
necessary or appropriate in connection with the assignment to such successor
Guarantied Party of the rights created hereunder, whereupon such retiring
Guarantied Party shall be discharged from its duties and obligations under this
Guaranty.  After any retiring Guarantied Party’s resignation hereunder as
Guarantied Party, the provisions of this Guaranty shall inure to its benefits as
to any actions taken or omitted to be taken by it under this Guaranty while it
was Guarantied Party hereunder.

 

9

--------------------------------------------------------------------------------


 

15.                               Notice of Lender Swap Agreements.  Guarantied
Party shall not be deemed to have any duty whatsoever with respect to any Swap
Counterparty until it shall have received written notice in form and substance
satisfactory to Guarantied Party from Company, a Guarantor or the Swap
Counterparty as to the existence and terms of the applicable Lender Swap
Agreement.

 

16.                               Termination and Discharge.

 

(a)                                  Upon the latest of (i) payment in full in
cash of the Guarantied Obligations (other than in respect of any and all
Unasserted Obligations) then owing to the Guarantied Party or any other Person
(including without limitation, any other Beneficiary), (ii) the Revolving Loan
Commitment Termination Date, to the extent that there exists Revolving Loan
Exposure, (iii) the Tranche B Term Loan Maturity Date, to the extent that there
exists Term Loan Exposure, (iv) the termination or expiration of all Letters of
Credit and (v) the cancellation or termination of all Commitments, this Guaranty
shall immediately and automatically terminate, and the obligations (other than
in respect of any and all Unasserted Obligations) of the Guarantors hereunder
with respect to the Guarantied Party and any other Person (including without
limitation, any Beneficiary) shall automatically be discharged and released, in
each case, without any further action by the Guarantied Party or any other such
Person.

 

(b)                                 While the Credit Agreement is in effect, if
(A) all or a majority of the stock of a Guarantor or any of its successors in
interest under this Guaranty shall be sold or otherwise disposed of (including
by merger or consolidation) in accordance with the terms of the Loan Documents
or (B) a Guarantor shall liquidate or dissolve in accordance with the terms of
the Loan Documents, then, in each case the obligations of such Guarantor or such
successor in interest, as the case may be, hereunder shall automatically be
discharged and released without any further action by the Guarantied Party or
any other Person (including any other Beneficiary) effective as of the time of
such sale, merger, liquidation or dissolution.

 

(c)                                  Upon any termination of the Guaranty or any
discharge and release of a Guarantor’s obligations hereunder, in each case as
described in subsections (a) and (b) of this Section 16, the Guarantied Party
will, at the applicable Guarantor’s expense, execute and deliver to such
Guarantor such documents as such Guarantor shall reasonably request to evidence
such termination, discharge or release.

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Guarantor and Guarantied Party have caused this
Guaranty to be duly executed and delivered by their respective officers
thereunto duly authorized as of the date first written above.

 

 

CLARK-SCHWEBEL HOLDING CORP.

 

 

 

 

 

By:

/s/ Ira J. Krakower

 

 

Title: Secretary

 

Address:

c/o Hexcel Corporation

 

 

Two Stamford Plaza

 

 

281 Tresser Blvd.

 

 

Stamford, CT 06901

 

 

 

 

 

HEXCEL REINFORCEMENTS CORP.

 

 

 

 

 

By:

/s/ Ira J. Krakower

 

 

Title: Secretary

 

Address:

c/o Hexcel Corporation

 

 

Two Stamford Plaza

 

 

281 Tresser Blvd.

 

 

Stamford, CT 06901

 

 

 

 

 

DEUTSCHE BANK TRUST COMPANY AMERICAS

 

 

 

 

 

By:

/s/ Susan LeFevre

 

 

Title: Director

 

 

 

By:

/s/ Paul O’Leary

 

 

Title: Vice President

 

 

 

Address:

 

 

60 Wall Street

 

 

MS NYC60-4305

 

 

New York, NY 10005

 

 

Attn: Marguerite Sutton

 

 

(212) 280-6150

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

[FORM OF COUNTERPART FOR ADDITIONAL GUARANTORS]

 

This COUNTERPART (this “Counterpart”), dated               , 20    , is
delivered pursuant to Section 15 of the Guaranty referred to below.  The
undersigned hereby agrees that this Counterpart may be attached to the Guaranty,
dated as of                           , 20       (as it may be from time to time
amended, restated, modified or supplemented, the “Guaranty”; capitalized terms
used herein not otherwise defined herein shall have the meanings ascribed
therein), among the Guarantors named therein and                   , as
Guarantied Party.  The undersigned, by executing and delivering this
Counterpart, hereby becomes an Additional Guarantor under the Guaranty in
accordance with Section 15 thereof and agrees to be bound by all of the terms
thereof.

 

IN WITNESS WHEREOF, the undersigned has caused this Counterpart to be duly
executed and delivered by its officer thereunto duly authorized as of
                            , 20    .

 

 

[NAME OF ADDITIONAL GUARANTOR]

 

 

 

 

 

By:

 

 

[Title:

 

]

 

Address:

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------